             Case 4:21-cv-00548-YGR Document 24 Filed 05/12/21 Page 1 of 8




1    Mark L. Javitch (CA SBN 323729)
     JAVITCH LAW OFFICE
2    480 S. Ellsworth Ave.
     San Mateo, CA 94401
3    Telephone: (650) 781-8000
4    Facsimile: (650) 648-0705
     mark@javitchlawoffice.com
5    Attorney for Plaintiff

6
7
8
9                                   UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11
     MARIA RUTENBURG,                                 Case No.: 4:21-cv-00548-YGR
12
                       Plaintiff,
                                                      PLAINTIFF’S REPLY IN SUPPORT OF
13   v.                                               MOTION FOR LEAVE TO FILE SECOND
14                                                    AMENDED COMPLAINT
     TWITTER, INC.,
15                    Defendant.                      Hearing Date: June 1, 2021
                                                      Time: 2:00 p.m.
16
17
18
19
20
21
22
23
24
25
26
27
                                                  i
28                                                                                  3:21-cv-00548-YGR
              Case 4:21-cv-00548-YGR Document 24 Filed 05/12/21 Page 2 of 8




1                           MEMORANDUM OF POINTS AND AUTHORITIES

2
      I.    INTRODUCTION
3
            The Second Amended Complaint (“SAC”) seeks to establish the same as other courts facing the
4
5    same issue have already held, that the area in which Plaintiff sought to access and comment, the

6    interactive space surrounding the former President’s Tweets, was a designated public forum. Twitter

7    does not address Plaintiff’s argument that the reasoning of dozens of courts across the country support
8    the rule Plaintiff seeks to apply.
9
     II.    STATEMENT OF FACTS AND PROCEDURAL HISTORY
10
            On January 22, 2021, Plaintiff filed a Complaint under 42 U.S.C. § 1983 alleging that Twitter
11
     acted under color of law in violation of her First and Fourteenth Amendment rights when it arbitrarily
12
13   censored and blocked Plaintiff’s ability to comment on the topic of election integrity in the designated

14   public forum that was the space where users could previously respond to former President Trump’s

15   Tweets. (See Dkt. No. 1). On January 26, 2021, Plaintiff filed her Amended Complaint. (See Dkt. No.
16   2). On January 27, 2021, Rutenburg filed a motion for a temporary restraining order. (See Dkt. Nos. 9,
17
     10). The Court denied the motion. (See Dkt. No. 11.)
18
            On February 11, 2021, the Court issued an Order to Show Cause (“OSC”) why the case should
19
     not be dismissed for lack of subject matter jurisdiction. (See Dkt. No. 16). The Parties fully briefed the
20
21   matter. (See Dkt. Nos. 17, 18, 20). On April 9, 2021, the Court dismissed the case for lack of subject

22   matter jurisdiction because Plaintiff did not sufficiently allege that the space from which she was

23   blocked was a designated public forum. (See Dkt. 21).
24          On April 21, 2021, Plaintiff moved for leave to file her Second Amended Complaint. (See Dkt.
25
     22, “Motion”). Twitter filed its opposition on May 6, 2021. (See Dkt. 23, “Opposition”). Now before
26
27
                                                         1
28                                                                                            3:21-cv-00548-YGR
              Case 4:21-cv-00548-YGR Document 24 Filed 05/12/21 Page 3 of 8




1    the Court is Plaintiff’s Reply to Twitter’s Opposition to Plaintiff’s motion for leave to file her Second

2    Amended Complaint.
3    III.   LEGAL STANDARD
4
            Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend “shall be freely granted
5
     when justice so requires,” bearing in mind “the underlying purpose of Rule 15 to facilitate decision on
6
     the merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.
7
8    2000) (en banc) (cleaned up). The liberal policy towards amendment is well-established in the Ninth

9    Circuit. See, e.g., Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)

10   (“leave to amend ‘shall be freely given when justice so requires,’ Fed. R. Civ. P. 15(a), and this policy
11   is to be applied with extreme liberality”).
12
     IV.    THE COURT SHOULD GRANT LEAVE TO AMEND
13          On April 9, 2021, the Court dismissed the Amended Complaint because Plaintiff did not
14
     sufficiently allege that the space where she tried to access and comment was a designated public forum.
15
     (See Dkt. 21, at p. 3 (“Instead, Rutenburg points to a supposed delegation of authority from former
16
     President Trump to operate what she contends is a public forum.”)). The Court should allow Plaintiff
17
18   to file the proposed SAC because adding allegations sufficient to establish that the space where she

19   tried to access and comment was a designated public forum would convey subject matter jurisdiction

20   over this case.
21             A. The SAC Establishes the Space Where Plaintiff Sought to Access and Comment was
22                a Designated Public Forum
            In the Motion, Plaintiff argued that this case merely seeks to establish the same as was held in
23
     Knight because the plaintiffs in both of these cases were blocked from the exact same area – the space
24
25   for commenting on the former President’s Tweets. This space must be analyzed separately from Twitter

26
27
                                                         2
28                                                                                            3:21-cv-00548-YGR
                  Case 4:21-cv-00548-YGR Document 24 Filed 05/12/21 Page 4 of 8




1    as a whole. See e.g., Knight First Amendment Inst. at Columbia Univ. v. Trump, 302 F. Supp. 3d 541,

2    564 (S.D.N.Y. 2018).1
3                Therefore, the SAC now seeks to allege a similar description of the @realDonaldTrump Twitter
4
     Profile that the Southern District of New York and the panel of the Second Circuit previously analyzed
5
     and determined was a designated public forum. See id. at 564; SAC, ¶¶ 34-45.
6
                    B. This Court Must follow Knight and the Dozens of Other Similar Cases
7
8                Despite the Knight opinions being vacated due to the change in presidential administrations, the

9    reasoning of the district court, the Second Circuit panel and the order denying rehearing en banc remain

10   persuasive authority. See Knight, 302 F. Supp. 3d 541, 564, aff’d by 928 F.3d at 239 (2d Cir. 2019) denial
11   of reh’g en banc, 953 F.3d 216, 221-22 (2d Cir. 2020).2 The vacated opinions are unlikely3 to change the
12
     direction of the well-reasoned, voluminous caselaw establishing that government officials create
13
     designated public fora when they post for official purposes and enable responses on social media. This
14
     extension of First Amendment rights on social media is supported by nearly every court across the
15
16   country that has confronted this situation.4 But Twitter has no response to this development.

17
18
     1
         Remanded and vacated as moot sub nom. Biden v. Knight First Amend. Inst., 141 S. Ct. 1220 (2021).
19   2
         Ibid.
20   3
       See Goldman, Eric. “Deconstructing Justice Thomas’ Pro-Censorship Statement in Knight First
21   Amendment v. Trump.” Apr. 12, 2021. Technology & Marketing Law Blog.
     blog.ericgoldman.org/archives/2021/04/deconstructing-justice-thomas-pro-censorship-statement-in-
22   knight-first-amendment-v-trump.htm (last accessed, May 11, 2021).
     4
23     See Lewis v. Jones, 440 F. Supp. 3d 1123, 1135 (E.D. Cal. 2020); West v. Shea, SACV 20-01293-CJC
     (DFMx), 2020 U.S. Dist. LEXIS 248837, __ F. Supp. 3d __, 2020 WL 8269540, at *6-7 (C.D. Cal. Nov.
24   12, 2020); Garnier v. O’Connor-Ratcliff, No. 3:17-cv-02215-BEN-JLB, 2021, U.S. Dist. LEXIS 7613,
     2021 WL 129823, at *27 (S.D. Cal. Jan. 14, 2021); Garnier v. Poway Unified Sch. Dist., No. 17-cv-2215-
25   W (JLB), 2019 U.S. Dist. LEXIS 167247, 2019 WL 4736208, at *29 (S.D. Cal. Sept. 26, 2019); Windom
     v. Harshbarger, 396 F. Supp. 3d 675, 685 (N.D. W. Va. 2019); One Wis. Now v. Kremer, 354 F. Supp.
26   3d 940, 955 (W.D. Wis. 2019); Attwood v. Clemons, No. 1:18cv-38-MW/MJF, 2021 U.S. Dist. LEXIS
27
                                                            3
28                                                                                             3:21-cv-00548-YGR
                  Case 4:21-cv-00548-YGR Document 24 Filed 05/12/21 Page 5 of 8




1                Courts have evaluated dozens of public officials’ social media accounts across the country – and

2    all came to the same result.5 In the case of former President Trump’s Tweets, the district court, Second
3    Circuit panel, and the Second Circuit panel denying rehearing en banc all specifically evaluated former
4
     President Trump’s Twitter account. The opinion denying rehearing en banc points out that analyzing
5
     separately the space surrounding the former President’s Tweets is consistent with the Supreme Court’s
6
     application of the public forum doctrine in analogous contexts. See Knight, 953 F.3d 216, 221-22. The
7
8    Supreme Court has long held that open public meetings are public fora in which viewpoint discrimination

9    is impermissible. City of Madison Joint Sch. Dist. No. 8 v. Wis. Emp. Relations Comm’n, 429 U.S. 167,

10   175 (1976). Twitter cannot seriously dispute the countless number of courts that all follow the same logic
11   in holding that designated public fora have been opened on its platform. Cf. Venetian Casino Resort,
12
     L.L.C. v. Local Joint Exec. Bd., 257 F.3d 937, 944 (9th Cir. 2001)6 (changing the public forum’s protected
13
     status would require altering the objective physical character or uses of the property). Twitter must deal
14
     with the consequences of public fora being opened on its platform.
15
16
17
18
19   49586, 2021 WL 1020449, at *20 (N.D. Fla. Mar. 17, 2021); Anderson v. Hansen, No. 20-C-1305, 2021
     U.S. Dist. LEXIS 27722, at *25-28 (E.D. Wis. Feb. 12, 2021); Scarborough v. Frederick Cnty. Sch. Bd.,
20   No. 5:20-cv-00069, 2021 U.S. Dist. LEXIS 22977, 2021 WL 419180, at *17-19 (W.D. Va. Feb. 8, 2021);
     Clark v. Kolkhorst, No. A-19-CV-00198- LY-SH, 2020 U.S. Dist. LEXIS 193964, 2020 WL 6151570,
21   at *19-20 (W.D. Tex. Oct. 20, 2020); Felts v. Reed, No. 20-cv-821-JAR, 2020 U.S. Dist. LEXIS 224489,
22   2020 WL 7041809, at *6 (E.D. Mo. Dec. 1, 2020); Popp v. Monroe Cnty., No. 1:19-cv-03664-JPHDML,
     2020 U.S. Dist. LEXIS 57042, at *2 (D. Ind. Mar. 31, 2020); Am. Atheists v. Rapert, No. 4:19-cv-00017-
23   KGB, 2019 U.S. Dist. LEXIS 230493, at *79 (E.D. AR Sep. 30, 2019); cf. Campbell v. Reisch, No. 19-
     2994, 2021 U.S. App. LEXIS 2202, 2021 WL 261992, at *13 (8th Cir. Jan. 27, 2021) (the social media
24   page of a candidate running for office was not official and thus did not create a public forum); Phillips v.
     Ochoa, No. 2:20-cv-00272-JAD-VCF, 2021 U.S. Dist. LEXIS 55683, 2021 WL 1131693, at *7-9 (D.
25   Nev. Mar. 24, 2021) (same).
26   5
         Ibid.
     6
27       cert. denied, 535 U.S. 905 (2002).
                                                            4
28                                                                                             3:21-cv-00548-YGR
              Case 4:21-cv-00548-YGR Document 24 Filed 05/12/21 Page 6 of 8




1           Instead, Twitter asserts that as a private company, it simply has no obligations to the thousands

2    of people on its platform who are indisputably Tweeting in designated public fora. But this is the same
3    argument that was rejected by the Supreme Court in Pruneyard Shopping Center v. Robbins, 44 U.S.
4
     74, 83 (1980) (California private property owner suffers no deprivation when forced to honor free the
5
     speech rights of visitors).
6
            Twitter argues that this case being in California does not save it from dismissal. See Twitter’s
7
8    Opposition, p. 6, fn 3. But Twitter ignores that California alters the level of protection granted by the

9    federal constitution. See PruneYard, 447 U.S.at 77 (California courts enforce even broader and greater

10   freedom of speech on private property than required by the federal constitution and therefore it is easier
11   to establish a public forum.); Fashion Valley Mall, LLC v. Nat’l Lab. Rel. Bd., 42 Cal. 4th 850, 859
12
     (2007) (private property in California constitutes a public forum if the property is open to the public).
13
     California strikes a different balance of property rights compared to the rest of the country in favor of
14
     peaceful exercise of free speech rights over property owners’ exclusive control of their property. See
15
16   Robins v. Pruneyard Shopping Center, 23 Cal.3d 899, 905-06 (1979) (“To hold otherwise would flout

17   the whole development of law regarding states’ power to regulate uses of property and would place a

18   state’s interest in strengthening First Amendment rights in an inferior rather than a preferred position.”)
19          Therefore, the rule espoused in Halleck, 139 S.Ct 1921, 1934 (2019) (a private entity who opens
20
     its property for speech by others does not confer visitors with First Amendment rights) would be
21
     reversed in California. Cf. Pruneyard, 447 U.S. at 83 (private shopping center property must permit the
22
     exercise of state-protected rights of free expression and petition). Further, Halleck is not controlling
23
24   generally, because the facts are inapposite – the plaintiffs in both cases were trying to access different

25   spaces and the defendants in both cases were exercising different functions. The space at issue in

26   Halleck was access to public access cable channels and the function was the operation of those channels
27
                                                          5
28                                                                                             3:21-cv-00548-YGR
                 Case 4:21-cv-00548-YGR Document 24 Filed 05/12/21 Page 7 of 8




1        on a cable system.7 In contrast, here, Plaintiff was trying to access the space surrounding former

2        President Trump’s official Tweets, and the function at issue is Twitter’s regulation of Plaintiff’s speech
3        in a designated public forum.
4
         V.    CONCLUSION
5
               For the foregoing reasons, Plaintiff respectfully requests that the Court grant her leave to amend
6
         to file the SAC.
7
8
9              Dated: May 11, 2021                    Respectfully submitted
10                                                    By: /s/ Mark L. Javitch      .
11                                                    Mark L. Javitch (SBN 323729)
                                                      480 S. Ellsworth Ave.
12                                                    San Mateo CA 94401
                                                      Tel: (650) 781-8000
13                                                    Fax: (650) 648-0705
14                                                    Attorney for Plaintiff
15                                                    MARIA RUTENBURG

16
17
18
19
20
21
22
23
24
25
26   7
      The Supreme Court explained that operation of public access cable channels is not a traditional and
27   exclusive public function. Halleck, 139 S.Ct. at 1931.
                                                             6
28                                                                                                3:21-cv-00548-YGR
              Case 4:21-cv-00548-YGR Document 24 Filed 05/12/21 Page 8 of 8




1                                      CERTIFICATE OF SERVICE

2           Filed electronically on this 11th day of May 2021, with the United States District Court for the
     Northern District of California CM/ECF system.
3
4           Notification was, therefore, automatically sent through the CM/ECF system to Counsel of record
     for Defendant:
5
            Mark R. Conrad
6           Conrad | Metlitzky | Kane LLP
            Four Embarcadero Center, Suite 1400
7           San Francisco, CA 94111
8           (415) 343-7102
            Fax: (415) 343-7101
9           Email: mconrad@conmetkane.com
            LEAD ATTORNEY
10
            Grace Yu-Ting Yang
11          Conrad | Metlitzky | Kane LLP
12          Four Embarcadero Center
            Suite1400
13          San Francisco, CA 94111-4164
            415-469-1715
14          Fax: 415-343-7100
15
16
17                                               By: /s/ Mark L. Javitch         .
                                                     Mark L. Javitch
18
19
20
21
22
23
24
25
26
27
                                                        7
28                                                                                          3:21-cv-00548-YGR
